 

Exhibit 10.102

 

[***].  Confidential Treatment Requested — Certain information in this exhibit
has been omitted and filed separately with the Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

 

Continuous Basic Sale and Purchase Agreement

 

 

Japan Telecom Co., Ltd. (hereinafter referred to as “A”) and Global Telecom
Sales & Marketing K.K. (hereinafter referred to as “B”) hereby form the
following basic agreement in regard to sales of communications equipment
provided for in Article 2 hereof (hereinafter referred to as the “goods of
sale”) as well as related sales promotion activities to be performed by B for
A’s telecommunication services.

 

Article 1 (Basic Agreement)

1. B shall continuously sell to A the goods of sale, and A shall continuously
purchase these from B alone.

2. Specific terms of sale such as the unit price the goods of sale, quantities,
sales price, delivery locations, delivery times, packaging method, etc. not
stipulated in this agreement shall be determined between A and B in a separately
established Independent Sale and Purchase Agreement (hereinafter referred to as
the “Independent Agreement”).

3. Each provision of this agreement shall apply to the Independent Agreement in
regard to matters not separately determined in the latter, and where there is
any inconsistency between any clause in the Independent Agreement and this
Agreement; the provisions of the Independent Agreement shall supersede. It is
hereby understood that certain sale and purchase agreement dated August 20, 2004
entered into by and between A and B (the “Temporary Agreement”) shall be
included as an Independent Agreement, provided that in case of any discrepancy
between any term of such agreement and any term hereof, the term hereof shall
govern solely in its relation with such agreement. Any entity that has been
given a copy of, or relied on, the Independent Agreement will be given a copy of
this agreement.

4. In order to promote and expand the sale of the goods of sale to A in the
future, B shall perform sales promotion activities for telecommunications
service (hereinafter referred to as the “services”) to be provided by A using
the goods of sale, which purchases of goods of sale by A only from B are
reflective of the performance by B of said sales promotion activities to be made
in order to enhance telecommunications equipment needs of A and to attain
further growth of the business of B by supplying goods of sale in response to
such needs, and A shall assign to B the right to act as a sales agent for the
services within the scope necessary for the performance of the above sales
promotion activities to obtain new customers.  Details of granting of the right
to act as sales agent from A to B shall be stipulated in a separate agreement
entered into by and between A and B.

 

Article 2 (Goods of Sale)

The goods of sale shall be as follows.

                (1) Name:  iAN8000

 

                (2) Specifications: Exhibit A

 

Article 3 (Independent Agreement)

1.       A shall propose B for the execution of the Independent Agreement in the
form designated by A and agreed to by B in advance (hereinafter referred to as
the “order form”).

2.       A shall state in the order form the name, specifications, quantities,
unit price, sales price, delivery times, delivery locations, timing of payment,
method of payment, shipping method, packaging method, mode

 

--------------------------------------------------------------------------------


 

                of packing, code labeling and other specific terms and
conditions necessary to stipulate in regard to the goods of sale for the
performance of the Independent Agreement.

3. When A requires delivery statement, handling instruction, test performance
statement and other documents as attachment at the delivery of the goods of sale
under the Independent Agreement, A shall state the specific items of such
documentation required by it in the order form.

4. B shall notify A of its intention of whether or not it accepts the proposal
made by A in writing within 5 business days from the receipt of the order form. 
The Independent Agreement shall become effective at the time when B indicates
its intention of acceptance in the said notice.  If B does not indicate its
intention whatsoever to A within the said period of time, B shall be deemed to
have indicated its acceptance of such proposal, and when B indicates its
intention of accepting such proposal with certain amendments to the terms and
conditions proposed by A, B shall be deemed made a new proposal to A.

 

Article 4 (Delivery Plan, etc.)

1. B shall submit to A a preliminary delivery plan within ten (10) business days
after the effective date of the Independent Agreement, and shall submit a final
delivery plan within twenty (20) business days after the submission of the
preliminary delivery plan.  Provided, however, when submission of a preliminary
delivery plan and a final delivery plan within such period becomes difficult for
B for any unavoidable reason, each date of submission shall be amended upon a
mutual discussion between the parties.

2. B shall submit to A the delivery specification statement and the packaging
specification statement by the date ten (10) business days prior to the first
delivery date set forth in the relevant Independent Agreement.

 

Article 5 (Method of Delivery)

1. B shall deliver the goods of sale to A on such delivery date and at such
delivery site as designated in the Independent Agreement.

2. The shipping method, packaging method and mode of packing of the goods of
sale shall be those designated by A, and unless otherwise agreed to by A, the
shipping cost, insurance premiums, packaging cost and other costs of delivery of
the goods of sale shall be borne by B.

3. B shall submit to A the delivery statement, handling instruction, test
performance statement and other documents as attachment as designated by A at
the delivery of the goods of sale.

4. B shall place on the delivered goods of sale the material label designated by
A in the form designated by A and explicitly state such material code in the
delivery statement.

 

Article 6 (Receiving Inspection and Delivery)

1. A shall conduct receiving inspection of the goods of sale after its receipt
of the same under the Independent Agreement, and shall report on the results of
such inspection to B. In addition, such report shall be submitted within [***]
after A has received the goods of sale.

2. The conditions of a receiving inspection shall be determined by A and B in
separate consultation and shall be set down in a writing.

3. Delivery of the goods of sale shall be deemed completed when B receives the
notice of satisfaction of receiving inspection from A.

 

Article 7 (Non-Conformance)

1. In the event that the goods of sale delivered to A fail to pass the receiving
inspection referred to in the immediately preceding Article 6 (including
non-conformance with designated quantities), A shall immediately notify B of the
details of such non-conformance as well as the reasons thereof.

2. If the reason of non-conformance is found reasonable in light of the
conditions of receiving inspection as set forth in the immediately preceding
Article 6, B shall replace, pick up (in case of excess delivery quantities) or
make additional delivery (in case of deficient delivery quantities) of the goods
of sale.

3. The provisions of Article 6 and Paragraphs 1 and 2 of this Article shall
apply also to the goods of sale newly delivered by B under the immediately
preceding paragraph.

2

--------------------------------------------------------------------------------


 

4. If B fails to pick up non-conformant goods of sale within the period of time
designated by A, A shall have the right to return such non-conformant goods of
sale to B at the cost of B.

5. When A determines that any non-conformant goods of sale are usable
notwithstanding such non-conformance, A may purchase the same at the price
agreed to between A and B.

 

Article 8 (Transfer of Ownership)

Ownership of the goods of sale shall pass from B to A at the time delivery of
the goods of sale is completed as stipulated in Article 6.

 

Article 9 (Risk of Loss)

Loss, destruction or other damage to the goods of sale occurring before delivery
of the goods of sale to the specified site is completed shall be borne by B,
unless attributable to the fault of A, and loss, destruction or other damage to
the goods of sale after completion of delivery shall be borne by A, unless
attributable to the fault of B.

 

Article 10 (Extension and Delayed Performance)

1. If B wishes to deliver the goods of sale before the delivery date stipulated
in the Independent Agreement, it shall obtain the prior written consent from A.

2. In the event that B determines that it is not possible to deliver the goods
of sale by the delivery date stipulated in the Independent Agreement, B shall
without delay notify A of the reason and the estimated date of delivery. This
notice however shall not relieve B of responsibility for the delay.

3. In the event that the reason for the delay in the preceding paragraph is
attributable to the responsibility of A, A shall approve an extension of the
delivery date by a reasonable number of days.

4. In the event that the reason for delay in paragraph 2 is attributable to the
responsibility of B, A may at its discretion approve an extension of the
delivery date.  In addition, in the event that the reason for the delay in
paragraph 1 cannot be attributed to the responsibility of either party, the
delivery date shall fall after a reasonable period of time elapses after the
impediment causing the reason for the delay has been fully resolved.

5. If B fails to deliver the goods of sale within [***] after the delivery date
stipulated in the Independent Agreement due to a reason imputable to B, B shall
pay A the delay damage in the amount equal to [***].

 

Article 11 (Invoice for Payment for Sale)

1. B shall, after completing the delivery of the goods of sale, request that the
goods be paid by submitting a legitimate invoice to A. The specific method of
invoicing and method of payment shall be determined in the Independent
Agreement.

2. In the event that payment for the goods described in the preceding paragraph
is delayed, A shall pay B an additional payment for damages due to the delay at
an annual rate of [***].

 

Article 12 (Scope of Liability to Indemnify for Defects)

1. In the event that mutilation, damage, quantity shortage, is found in any
goods of sale at the time of delivery or difference from the specifications,
defective quality or other defect (including latent defect) is found in any
goods of sale delivered from B to A within [***] from the completion of delivery
of such goods of sale, B shall take the following actions upon instructions from
A (see below).  Provided, however, when any latent defect is found to be
contained in the goods of sale due to willful misconduct or gross negligence by
B, even after the lapse of [***] from the completion of delivery, B shall be
equally liable as set forth in the immediately preceding sentence:

(i)                                     Repair of such goods of sale;

(ii)                                  Replacement of such goods of sale with
alternatives;

(iii)                               Reduction or refund of the price of such
goods of sale; or

(iv)                              Termination of all or a portion of the
relevant Independent Agreement.

 

3

--------------------------------------------------------------------------------


 

2. If A or any third party suffers damages due to the defect set forth in the
preceding paragraph, B shall compensate for such damages as well as and in
addition to taking the actions set forth in the preceding paragraph.

 

Article 13 (Quality Assurance)

B shall comply with the quality assurance standards and maintain the quality
assurance system specified in Exhibit B with respect to the goods of sale. When
A demands reasonable improvement of such quality assurance standards or quality
assurance system, B shall use reasonable commercial efforts to improve the same
as much as possible, and shall report on the results of such improvement to A in
writing.

 

Article 14 (Product Liability)

1. B hereby warrants that the goods of sale do not contain any defect as
stipulated in Article 2, Paragraph 2 of the Product Liability Law (Seizoubutsu
Sekinin Ho) (hereinafter referred to as the “defect”).

2. In the event that damage to life, body, property, etc. of any person has
arisen due to defect contained in the goods of sale, B shall take appropriate
actions (including without limitation recall, repair, replacement of the goods
of sale) to prevent further or threatened damages and settle and hold A harmless
from such damage at the cost and responsibility of B.  Should A suffer damages
(including the damages paid by A to a third party and cost of settlement of
disputes within a reasonable extent) due to the foregoing, B shall compensate
for such damages, except for a portion of damages that is demonstrated to have
incurred due to a reason imputable to A.

3.       In the event that A determines that the damage set forth in the
immediately preceding paragraph is threatened to arise, or upon receipt of claim
or request from any third party, A and B shall discuss how to respond to such
threatened damage or such claim or request and shall settle the same in an
appropriate manner. Provided, however, if such settlement cannot be made, B
shall respect A’s demand and consider in an appropriate manner to handle such
threatened damage or such claim.

4. In addition to the foregoing, when B recognizes that the damages set forth in
Paragraph 2 in this Article have arisen or are threatened to arise with respect
to the goods of sale or any similar product, B shall promptly report on the
detail thereof to A in writing.

 

Article 15 (Scope and Limitations of Liability)

1.  A and B hereby agree that neither party shall have any contractual liability
for incidental, consequential, indirect, special or punitive damages of any kind
arising from or in relation to the use, failure or suspension of use of the
products which are to be purchased or licensed under this agreement.

2.  The maximum amount of any and all liabilities of either party under each
Independent Agreement shall not exceed [***] of the purchase price of the goods
of sale (consumption tax is not included) purchased for each such Independent
Agreement.

3.  The liabilities set forth in Article 10 (Extension and Delayed Performance),
Article 14 (Product Liability), Paragraph 2 of the Article 24 (Compensation for
Damages) and Article 26 (Representation and Warranty) shall not be subject to
Paragraph 1 and Paragraph 2 of this Article, and the liabilities set forth in
Article 20 (Infringement of Intellectual Property Rights of Third Party) shall
not be subject to Paragraph 2 of this Article.

4. Neither party shall be liable to the other party for any alleged loss or
damages resulting from delays in performance of the Independent Agreement in
whole or in part or impossibility of performance thereof caused by acts of God,
war, riot, civil commotion or other force majeure, establishment, amendment or
revision of law or regulation, order or disposition issued or executed by public
authority, labor actions, accidents of transportation system or
telecommunications lines or any other causes not imputable to the party whose
performance is so delayed.

 

Article 16 (Sales Promotion Related to Services)

In order to promote and expand future sales of the goods of sale to A, B shall
perform sales promotion activities, wherein the purchases of goods of sale by A
are reflective of the performance by B of said sales

 

4

--------------------------------------------------------------------------------


 

promotion activities to be made in order to enhance telecommunications equipment
needs of A, to attain further growth of the business of B by supplying goods of
sale in response to such needs. Hence, B shall perform such sales promotion
activities for the services (hereinafter referred to as the “subject sales
promotion activities”) for no additional consideration.

 

Article 17 (Subject Sales Promotion Activities)

1.               B may conduct and promote the subject sales promotion
activities at its discretion.

2.               During the term hereof, A and B shall hold discussions at least
once every month about the subject sales promotion activities.

3.   A and B shall negotiate execution of each Independent Agreement for the
purpose of additional purchase by A of the goods of sale from B, when the
performance ratio of the goods of sale reaches around [***] owing to the
increase of users of the services.

4.               B is assumed to have completed any and all subject sales
promotion activities upon the earlier of [***] from the effective date of each
Independent Agreement, or earlier if applicable per the terms of the Independent
Agreement.

 

Article 18 (Effective Term of Agreement)

1. This agreement shall remain effective for 1 year from August 20th, 2004. 
Provided, however, the term of this agreement shall be renewed for a subsequent
1 year period unless either A or B notifies of its intention to terminate this
agreement in writing to the other party not less than 1 month prior to the
expiration of the existing term.

2. This agreement shall terminate automatically when A terminates the services
themselves for any reason whatsoever.

3. Notwithstanding the provisions of the immediately preceding two (2)
paragraphs, the effective term of this agreement shall be extended to correspond
to the term during which any of the already concluded Independent Agreements
will remain effective, so that this agreement will terminate at the time of
termination of such Independent Agreement.

 

Article 19 (Management of Personal Information)

The parties hereto shall separately enter into an agreement with respect to the
handling of management of personal information.

 

Article 20 (Infringement of Intellectual Property Rights of Third Party)

1. B hereby guarantees to A that the goods of sale (including the manufacturing
method and manner of use thereof) do not infringe any patent, design right,
model utility right, trademark, copyright, circuit topology right or other
intellectual property rights of any third party (hereinafter collectively
referred to as the “intellectual property rights”).

2. When any dispute arises between A or B and any third party over the goods of
sale based on allegation of infringement of the intellectual property rights, B
shall cooperate with A and shall settle or litigate such dispute as appropriate
at its cost and responsibility.  If A suffers direct damages (including
reasonable attorney’s fees and expense) due to such dispute, B shall indemnify A
for such direct damages.

3. When the dispute set forth in the immediately preceding paragraph arises with
respect to A or B or when A or B receives any similar claim, A or B, as the case
may be, shall promptly (no later than 15 days of receipt) notify of such effect
to the other party.

4. The above provisions in this Article shall not apply to, and B shall have no
liability or obligation for, any infringement arising from alteration or repair
of, or addition to, the goods of sale by any person other than B.

 

Article 21 (Confidentiality)

1. Neither A nor B shall disclose to any third party any information learned
from the other party in relation to this agreement without prior written
permission from the other party. However, this shall not apply to

 

5

--------------------------------------------------------------------------------


 

                information already under development or possessed by the
information receiving party or any of its affiliated company at the time of
disclosure, information obtained from a third party not under obligation to
preserve confidentiality after it is disclosed, or information that has become
public for reasons not attributable to the responsibility of the information
receiving party.

2. Neither A nor B may use any information disclosed by the other party as part
of this project except for the purposes of this agreement.

 

Article 22 (Assignment, etc. of Claims and Obligations)

Neither A nor B may allow rights or obligations under this agreement to be
assigned to or assumed by any third party. However, this shall not apply in
cases where the other party has given written consent which shall not be
unreasonably withheld.

 

Article 23 (Right to Terminate Agreement)

A and B may terminate this agreement and the Independent Agreement in whole or
in part when any of the following events occurs in regard to the other party:

(1) In the event of default of significant obligations under this agreement, (a)
if the default can be remedied, when the default has not been remedied although
a reasonable period of time is given after notification by A or B to the other,
or (b) if it is reasonably determined the default cannot be remedied, when the
default occurs.

 (2) (a) Becoming subject to administrative disposition for auction or others
due to failure to pay taxes, or any other administrative disposition by a public
authority, (b) filing of a petition to commence proceedings for bankruptcy,
civil rehabilitation (minji saisei), corporate reorganization (kaisha kosei),
corporate arrangement (kaisha seiri) or special liquidation (tokubetsu seisan),
(c) significant deterioration in status of assets or being forced to suspend
payments, (d) filing of petition for provisional attachment, provisional
disposition, attachment, auction etc., (e) dissolution for reasons other than
merger or amalgamation, or (f) dishonor of payment of bills, notes or checks
with respect to such party.

 

Article 24 (Compensation for Damages)

1.               Regardless of whether or not this Agreement or the Independent
Agreement is terminated in whole or in part under the immediately preceding
Article, A and B shall be entitled to claim the other party to compensate for
the damages suffered by it due to default of the other party hereunder or under
the Independent Agreement or the other party becomes subject to each item of
Paragraph 1 of the immediately preceding Article.

2.               If A or B enters into any agreement with a third party based on
this Agreement and/or any Independent Agreement (the “Third-Party-Contracting
Party”), A or B as the Third-Party-Contracting Party shall indemnify and hold
harmless the other party hereto for any liability arising from such an agreement
with a third party and caused by the breach, misrepresentation, intention,
negligence or gross negligence of the Third-Party-Contracting Party.  For
avoidance of doubt, the provisions contained in this paragraph shall prevail
over any and all conflicting terms contained in this agreement, or any other
agreement referenced herein.

 

Article 25 (Surviving Clauses)

The provisions of Article 12 through Article 15, Article 19 through Article 22, 
Article 24 through Article 27 and Article 29 hereof shall survive expiration or
termination of this agreement.

 

Article 26 (Representation and Warranty)

B hereby represents and warrants to A that as of the date of this agreement, B
is a Japanese corporation (kabushiki kaisha) duly established and validly
existing under the laws of Japan, and is a wholly owned subsidiary of UTStarcom
Inc., a U.S. corporation.

 

6

--------------------------------------------------------------------------------


 

Article 27 (Governing Law, etc.)

1. This agreement shall be governed by the laws of Japan, and shall be
interpreted in accordance with these laws.

2. When any version in a language other than Japanese is prepared with respect
to this agreement or the Independent Agreement and where there is any
discrepancy between such non-Japanese version and the Japanese original version
of this agreement or the Independent Agreement, the Japanese original version
shall govern.

 

Article 28 (Resolution of Disputes, etc.)

Any matters not stipulated in this agreement or questions arising in relation
hereto, shall be resolved by A and B upon consultation, and if this is not
possible, shall be resolved as determined by law.

 

Article 29 (Agreed Jurisdiction)

The parties hereby agree that any litigation arising in relation to this
agreement shall be submitted to the Tokyo District Court as the court of
exclusive jurisdiction.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement in duplicate
by placing their signatures and seals thereon and each party will keep one copy
of the originals.

 

August 20, 2004

 

 

(A) Corporate Seal Affixed

Japan Telecom Co., Ltd.

 

(B) Corporate Seal Affixed

Global Telecom Sales &
Marketing K.K.

 

 

7

--------------------------------------------------------------------------------